Case 7:20-cr-00662-VB Document 25 Filed 06/09/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA ;
ORDER
Vv.
JAMES WILLIAMS, 20 CR 662 (VB)
Defendant.
x

 

Pending before the Court is defendant James Williams’s motion to suppress (i) physical
evidence seized from his person at the time of his arrest, and (ii) out-of-court single-photograph
identifications of him by a confidential informant and an undercover police officer, and any in-
court identification testimony from those two witnesses. (Doc. #20). The Court previously
scheduled a conference and/or evidentiary hearing for June 30, 2021, at 11:00 a.m.

Having reviewed the parties’ motion papers, the Court believes an evidentiary hearing is
necessary, but only with respect to the motion to suppress the out-of-court photo identifications
and in-court identification testimony. The parties shall be prepared to proceed accordingly on
June 30, 2021, at 11:00 a.m.

Dated: June 9, 2021

White Plains, NY
SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 
